Citation Nr: 1644638	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-39 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than July 29 2008, for the grant of a 20 percent disability rating for chronic lumbar strain.  

2.  Entitlement to a compensable rating for tinea pedis, bilateral feet and onychomycosis of all toenails, to include entitlement to separate compensable ratings.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for residuals, bilateral pes planus and, if so, whether service connection is warranted.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for residuals, right arm condition.  

6.  Entitlement to service connection for residuals conjunctivitis left eye.  

7.  Entitlement to service connection for residuals, rash of right upper thigh and leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to November 1998.  

These matters come to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted a 20 percent rating for chronic lumbar strain, effective July 29, 2009, denied entitlement to a compensable rating for mild tinea pedis, bilateral feet and onychomycosis of all toenails, denied entitlement to service connection for hypertension, right arm condition, left eye condition, and rash of right upper thigh and leg, and, determined that new and material evidence had not been received to reopen the claim of service connection for residuals, bilateral pes planus.  In March 2009, the Veteran expressed disagreement with the effective date assigned to 20 percent rating for chronic lumbar strain, the denial of an increased rating for mild tinea pedis, bilateral feet and onychomycosis, the denials of service connection, and, the determination that new and material evidence had not been received to reopen the claim of service connection for residuals, bilateral pes planus.  

In a March 2014 decision, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.  Parenthetically, the Board notes that it denied a motion for advancement on the Board's docket at that time because he had not alleged any of the factors that would permit advancement.  38 C.F.R. § 20 900(c) (2015).  As sufficient efforts were made to obtain the noted medical records and the requested medical opinion evidence was obtained, the Board finds the directives have been substantially complied with as to issues being decided, and these matter are again before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of entitlement to a compensable rating for tinea pedis, bilateral feet and onychomycosis of all toenails, to include entitlement to separate compensable ratings and service connection for residuals, bilateral pes planus, and residuals, left eye conjunctivitis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed October 1998 rating decision, the RO denied service connection for residuals of pes planus.  

2.  Evidence received since the October 1998 rating decision that denied service connection for residuals of pes planus is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

3.  Hypertension was not manifest during service or within one year of separation from service, nor is such a disability otherwise shown to be related to service.

4.  Residuals of a right arm condition were not manifest during service nor is such a disability otherwise shown to be related to service.

5.  Residuals, rash of right upper thigh and leg were not manifest during service, nor is such a disability otherwise shown to be related to service.

6.  The Veteran filed a claim for service connection for increased rating for chronic lumbar strain July 29, 2008; a 20 percent rating was awarded in the decision on appeal as of that date.  

7.  There was no factually ascertainable increase in disability within the one-year period preceding July 29, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for reopening of a previously denied claim of service connection for residuals, bilateral pes planus, are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Hypertension was not incurred in or aggravated during service, may not be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Residuals of a right arm condition were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

4.  Residuals, rash of right upper thigh and leg were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

5.  The criteria for an effective date prior to July 29, 2008, for a 20 percent rating for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o), 4.7, 4.71a, Diagnostic Code 5237 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The RO provided pre-adjudication VCAA notice by a letter dated in September 2008. 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, identified private treatment records, and lay statements have been Associated with the record.  

The Veteran was afforded VA examination in April 2014 that addressed the issues of rash of the right thigh as well as right arm condition.  The examiner reviewed the Veteran's claims file, examined the Veteran, and provided opinions.  The opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was not provided examination with respect to the claim of service connection for hypertension.  The Veteran has stated essentially that he has hypertension that began in service and have continued since.  However, these statements are in direct conflict with the medical evidence of record.  The Veteran's service treatment records are silent for any complaints or findings of hypertension, and post service he has continued to deny in treatment records that he has hypertension or has had a history of the condition.  Recent VA treatment records, in 2013 and 2014, reflect that he has elevated blood pressure, with no know history of hypertension, and he declined medication.  There is no objective medical evidence of hypertension during service, which weighs heavily against a finding of an in-service event, injury or disease.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  These inconsistencies undermine the credibility of the Veteran's statements concerning any hypertension in service, and therefore render them of no probative value.  Thus, the Board finds that there is no competent and credible evidence of record showing an in-service event, injury, or disease.  As such, VA had no duty to provide a VA examination as to this claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).

The Veteran has reported that he has submitted all evidence and argument in connection with these claims.  As he has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  New and Material Evidence 

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for pes planus was initially denied in an October 2008 rating decision, on the grounds that pes planus existed prior to service and there was no objective evidence of permanent worsening of this condition in service.  Records included service treatment records showing mild pes planus, asymptomatic, at entrance in July 1992.  His feet were noted as normal in an October 1997 periodic examination.  An August 1998 VA examination report (prior to service separation) showed moderate bilateral pes planus bilaterally, asymptomatic.  The Veteran was informed that he had not submitted a well-grounded claim.

Evidence received since the 1998 denial includes treatment records showing the Veteran's complaints that the bottoms of his feet hurt with weight bearing, and that his low back strain and onychomycosis and tinea pedis caused his feet to swell on a daily basis.  He has asserted that his pes planus has been aggravated by these service-connected disabilities.  

Mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim, Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  Here, however, the Veteran has also submitted evidence regarding aggravation of the current pes planus by service-connected disability, in the form of the aforementioned treatment records.  These indicate the possibility that the current pes planus could be etiologically related to service-connected tinea pedis and onychomycosis, or back disability.  They are presumed credible for purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Such evidence, and the theory it supports, has not been previously considered, and hence is new.  Further, the new evidence raises the possibility, requiring additional development, of substantiating the claim, as it was noted that previously by the RO that there was no evidence of a relationship between pes planus and service.  Accordingly, reopening of the previously denied claim of service connection for residuals of pes planus is warranted. 

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis, and must first be considered by the AOJ.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

III.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Hypertension is among the listed conditions, subject to a one year presumptive period. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37  (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

	Hypertension

The Veteran does not have a current diagnosis of hypertension.  VA treatment records dated in August 2013 reflect a past medical history of, "Has occasional elevated blood pressure, no known hypertension..."  His blood pressure was described as elevated, 140/89, and he declined medication.  He was advised to follow a low salt diet and exercise.  Also noted in September 2013 was, "Elevated blood pressure without reading."  No other post-service medical records or reports reflect a finding of hypertension.  In April 2014, elevated blood pressure was noted, and the Veteran was advised to follow a low salt diet, to exercise and obtain a monitor.  He is taking no medication for hypertension.  Additional readings include 127/82 in July 2010; 134/86, then 132/78 in December 2009; 133/94, then 118/82, then 122/72 in January 2009; 127/82 in August 2008, and 143/87 in December 2007.  

Service treatment records do not reflect any findings of hypertension.  Neither the service entrance examination in July 1992 nor the August 1998 VA examination report (prior to separation) indicates blood pressure problems or hypertension.  Blood pressure was 134/88 during a periodic examination in October 1997.  When he received treatment for back pain in July 1998, his blood pressure was 142/82.  The August 1998 VA examination (conducted prior to service separation) showed blood pressure of 136/80 and 116/72.  

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of whether there is current hypertension that may be related to service is the VA treatment records which show that the Veteran does not have diagnosed hypertension.  These include many blood pressure readings and no actual diagnosis of hypertension.  The Board finds it significant that there is no diagnosis made although there is discussion of the elevated readings.

There is no persuasive evidence supporting the contention that the Veteran has current hypertension due to any event or incident in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology or diagnosis of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  

In sum, the evidence deemed most probative by the Board (the VA treatment record) establishes that there is no current hypertension which could be service connected.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. at 225.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

      Residuals, right arm condition

While the Veteran urges that he has residual disability of the right arm due to service, he does not have an actual diagnosis or finding of current disability of the right arm.  As will be explained below, the Veteran has not identified any particular current disorder attributable to the right arm, and there is no current disability for which service connection can be granted.  

Service treatment records show the Veteran was seen in December 1997 and January 1998 for complaints of right arm pain.  Following an examination, the condition was diagnosed as right muscle strain and treated conservatively with medication and application of warm moist heat.  There were no further complaints of or treatment for the right arm during the Veteran's remaining time in service.  No abnormality of the right upper extremity was noted at the time he was discharged from active military duty.  

During the August 1998 VA examination, the Veteran's upper extremities were normal and had full range of motion.  Skin was normal with the exception of the feet and toes.

The VA and private treatment record does not reflect a diagnosis of or treatment for the right arm.  

The Veteran was afforded a VA examination in April 2014.  The examiner reviewed the file.  The Veteran reported that in 1993 he noticed that he had a rash under his right axillary and that he was told that his clothes may have caused the rash to the right axillary.  He reports that he was treated with hydrocortisone cream and that the rash lasted approximately 5 days.  He also reported that he had been diagnosed with eczema in 2001 and that six months later developed a rash to the bilateral arms pits and naval area.  Current treatment was listed as the same cream.  Examination of the right axillary revealed hyperpigmented skin (consistent with African Americans), no lesions noted, skin condition resolved.  The examiner opined that the claimed right arm condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner commented that the service treatment records do not show that he was seen for problems of right axillary rash.  

Whether the Veteran is urging that he has a residual of the right arm strain noted in service, or the alleged right axillary rash, there is no current disability.  His complaints of pain and symptoms do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

As to the aspect of the claim related to the right axillary, after careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of whether there is a current right arm condition that may be related to service is the April 2014 VA medical examiner's opinions.  The examiner reviewed the Veteran's record, addressed the nature of the current complaints, and provided an opinion with rationale as to why there is no current right arm condition related to service.  A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that only the Veteran's statements in support of his claim are contrary to the April 2014 medical opinion.  

There is no persuasive evidence supporting the contention that the Veteran has current residuals of right arm disability due to any event or incident in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra.  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, supra.  Here, the etiology or diagnosis of residuals of right arm condition, under the circumstances of this case, is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, supra.  

In sum, the evidence deemed most probative by the Board (the April 2014 VA medical opinion evidence) establishes that there is no current right arm condition, which could be service connected.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. at 225.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

      Residuals, rash of right upper thigh and leg

While the Veteran urges that he has residuals, rash of right upper thigh and leg due to service, he does not have an actual diagnosis or finding of current disability of this nature.  Again, his complaints of pain and symptoms do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, supra.  As will be explained below, the Veteran has not identified any particular current disorder of this nature, and there is no current disability for which service connection can be granted.  

Service treatment records show the Veteran was seen in seen in January 1995 for complaints of a rash of right upper thigh and leg.  Following an examination, the condition was diagnosed as tinea cruris and treated with medicated cream.  There were no further complaints of or treatment for right lower extremity during the remaining time in service.  No abnormality of the right lower extremity was noted at the August 1998 VA examination.  Skin was normal with the exception of the feet and toes.

VA treatment records do not reflect any diagnosis of or treatment for right thigh or leg rash.  However, private treatment notes dated from 2006 through September 2008 note he was previously treated for a bump on the right upper thigh that was drained.  

The Veteran was afforded a VA examination in April 2014.  The examiner reviewed the file.  The Veteran reported that in service he had a big rash on right inner thigh and was sent to the Army clinic where he was told it may have been from the pants he was wearing.  He reported that he was treated with hydrocortisone cream, that the rash lasted approximately one week and that it would recur every two weeks.  He noted that the hydrocortisone would help a bit, and added that the rash still occurs a couple of times per month.  The Veteran reported that he had been diagnosed with eczema in 2001 and six month later developed a rash to the bilateral arms pits and naval area.  

At the examination, the Veteran reported that the rash was itchy and he treated it with hydrocortisone cream.  Examination revealed right upper thigh/groin area skin with integrity intact, no rash noted, no open skin and no lesions noted.  The skin was hyperpigmented (consistent with African Americans).  The examiner opined that the skin condition was resolved.  The examiner opined that the claimed right upper thigh condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner commented that Veteran was seen in January 1996 once and diagnosed with tinea cruris of right upper thigh, and in March 1996 for rash of the groin and told it was for herpetic lesions.  Tinea cruris is a self-limiting fungal infection of unknown origin.  This was a transient condition that was treated.  The post service record does not show ongoing treatments for tinea cruris.  Current records do not show ongoing treatments for tinea cruris.  There are no documentations that Veteran has sought ongoing treatments for the tinea cruris.  Tinea cruris is not active at this time.  

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of whether there is a current right thigh and leg condition that may be related to service is the April 2014 VA medical examiner's opinions.  The examiner reviewed the Veteran's record, addressed the nature of the current complaints, and provided an opinion with rationale as to why there is no current thigh arm condition related to service.  A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  The Board notes that only the Veteran's statements in support of his claim are contrary to the April 2014 medical opinion.  

There is no persuasive evidence supporting the contention that the Veteran has current residuals of right thigh condition due to any event or incident in service.  The Board again acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra.  Again, the etiology or diagnosis of residuals of right thigh condition, under the circumstances of this case, is a complex medical matter beyond the expertise of a layperson.  

In sum, the evidence deemed most probative by the Board (the April 2014 VA medical opinion evidence) establishes that there is no current right thigh condition which could be service connected.  Brammer v. Derwinski, 3 Vet. App. at 225.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

IV.  Earlier Effective Date Claim

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157 (b).

The Veteran filed a claim for service connection for low back disability while he was still on active duty in August 1998.  Service connection was granted for chronic lumbar strain an October 1998 rating decision, and a 10 percent rating was assigned effective from the date of service separation in November 1998. 

The Veteran filed a claim seeking an increased rating for the low back which was received at the RO on July 29, 2008, and an increased rating to 20 percent was granted in a January 2009 rating decision effective from July 29, 2008 under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a.  


Under Diagnostic Code 5237, an evaluation of 10 percent is granted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  A rating of 20 percent is warranted for forward flexion greater than 30 degrees but less than 60 degrees; combined range of motion less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher rating of 40 percent is warranted for forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A higher rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A higher rating of 100 percent, the maximum available, is warranted for unfavorable ankylosis of the entire spine.

The RO explained that the rating was based on an October 2008 VA examination with findings consistent with the 20 percent rating.  The RO observed that while the Veteran had complaints of pain and stiffness and loss of bladder control, and there was tenderness, there was no evidence of radiating pain on movement or muscle spasm.  Straight leg raising was negative bilaterally and there was no ankylosis.  Range of motion showed flexion of 45 degrees with pain extension of 30 degrees with pain, right lateral flexion of 15 degrees with pain, left lateral flexion of 15 degrees with pain, right rotation of 30 degrees and left rotation of 30 degrees.  It was noted that range of motion was additionally limited by pain following repetitive use but not further limited by fatigue, weakness, lack of endurance or incoordination.  There was no additional limitation in degree.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays showed a normal lumbar spine.  The final impression of the examination was that of lumbosacral strain with no change in the diagnosis.  

Also of record are private treatment records reflecting back treatment and physical therapy following a fall off a chair at work in November 2007.  X-rays were negative.  While he was seen in the ER for low back pain due to muscle spasm on one occasion, ongoing treatment records dated in December 2007 indicate there was no lumbar point tenderness, no palpable spasm or no spinous tenderness.  There was normal gait and reflexes were symmetric.  There was decreased active range of motion with flexion to 60 degrees with pain.  There was positive crossed leg raise bilaterally at 45 degrees.  He reported spasm.  The final December 2007 report reflects range of motion within normal range, sensation, strength and reflex testing was normal.  The Veteran was referred to a psychiatrist.  In February 2008, he was given a note to return to work with no restrictions, but it was noted he may wear a back brace as needed.

The Board concludes that the date of receipt of claim for purposes of determining the proper effective date for the 20 percent rating is July 29, 2008, the date of the Veteran's claim for increase.  The record reflects that the symptoms and manifestations of low back that support the 20 percent rating had been present since the date of claim when the Veteran stated his symptoms were worse, although the actual VA examination was not conducted until October 2008.  However, the record does not support that the Veteran meets the criteria for a 20 percent rating any time prior to July 29, 2008.  Although he had an injury in November 2007, the record does not show that he manifested the criteria for a 20 percent rating at that time.  His symptoms were acute and resolved by February 2008.  The overwhelming weight of the findings in the year prior to the claim reflect that the criteria for a 20 percent rating were not met or approximated.  See 38 C.F.R. § 4.7 (2015).  The Board finds it significant that the final report related to his November 2007 fall off a chair contains normal findings.  Therefore, the Board concludes that the criteria for a 20 percent rating were not met prior to July 29, 2008.  Thus, that is the earliest possible effective date for such an award.  See 38 C.F.R. § 3.400 (o)(2).



ORDER

Reopening of a previously denied claim of service connection for pes planus is granted.  

Service connection for hypertension is denied.  

Service connection for residuals, right arm condition is denied.  

Service connection for residuals, rash of right upper thigh and leg is denied.

An effective date earlier than July 29 2008, for the grant of a 20 percent disability rating for chronic lumbar strain is denied.


REMAND

Remand is necessary prior to analyzing the merits of the remaining claims. 

The Board finds that there was some form of increase in the degree of pes planus in service, as demonstrated by mild pes planus, asymptomatic, at entrance in July 1992 and the August 1998 VA examination report showing moderate bilateral pes planus bilaterally, asymptomatic.  Additionally, the Veteran argues that his pes planus has been aggravated or worsened by service-connected tinea pedis and onychomycosis, and his back disability.  He set forth detailed contentions in his July 2008 statements accompanying his claim, and he is competent to report such symptoms.  VA treatment records accompanying his current claim document reports of significant pain on the bottom of his feet with weight bearing.  Essentially he contends that the current disability was aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310 (b) (2015).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b) Id.  A supplemental VA medical opinion must be obtained in this claim to ascertain whether the Veteran's current complaints related to his feet represent a disability that is due in-service aggravation or aggravated by a service-connected disability.  

As to the claim for a compensable rating for tinea pedis, bilateral feet and onychomycosis of all toenails, to include entitlement to separate compensable ratings, the Board notes that the most recent examination is inadequate for rating purposes.  Specifically, the April 2014 examination report does not include all findings relevant to rating this matter.  Moreover, it is unclear whether some of the findings on the examination are relevant to the thigh rash claim which was denied herein.  For example, the report reflects that the Veteran is using Lamisil for his feet and then it indicates that he is not using any topical medications for any skin condition.  Additionally, it indicates that the Veteran had 4 debilitating episodes due to his skin, reported as urticaria, in the past year, but then it reflects he missed only one day of work.  Considering the overall lack of clarity as to the actual manifestations of the service-connected skin disability, the Board is compelled to conclude that an additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to residuals, left eye conjunctivitis, the Board notes that the examiner in April 2014 failed to consider the two incidents related to the left eye in service in the rationale for whether the currently diagnosed left eye conditions are related to service.  Service treatment records show the Veteran had treatment for left eye redness that was diagnosed as conjunctivitis in August 1994.  He also had a swollen left eye in February 1996.  The examiner only provided rationale as to the 1996 incident.  The Board finds that an addendum is warranted to provide rationale as to whether any current left eye disability, particularly the papillary conjunctivitis, is as likely as not related to the 1994 left eye conjunctivitis in service.  See Barr v. Nicholson, supra.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination for his residuals of bilateral pes planus.  Review of the entire record is required; however attention is invited to the service treatment records showing mild pes planus, asymptomatic, at entrance in July 1992 and the August 1998 VA examination report showing moderate bilateral pes planus bilaterally, asymptomatic, as well as the Veteran's assertions that this condition has been aggravated by service or service-connected tinea pedis, bilateral feet and onychomycosis of all toenails and/or chronic lumbar strain.  The examiner must then furnish an opinion as to whether any current bilateral pes planus was aggravated by service or service-connected tinea pedis, bilateral feet and onychomycosis of all toenails and/or chronic lumbar strain.  The examiner is instructed that the Board finds the assessment of mild pes planus at service entrance and moderate pes planus at separation to suggest some degree of worsening, even if it was asymptomatic.

2.  Schedule the Veteran for a VA examination to determine the current severity of his tinea pedis, bilateral feet, and onychomycosis.  The record should be reviewed by the examiner and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

Estimates of the body area percentage affected by the Veteran's tinea pedis, bilateral feet, and onychomycosis, all toes, must be provided, to include estimates based on flare ups as described by the Veteran.  Any and all scars associated with the tinea pedis, bilateral feet, and onychomycosis, all toes, should be examined and the objective findings noted in the examination report.

3.  Return the claim to the examiner who performed the VA examination for eye disorders in April 2014, or a suitable substitute if that examiner is unavailable.  After reviewing the record, with specific focus on that part of service treatment records showing treatment for the left eye in August 1994, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that there is a current residual of left eye conjunctivitis that is the result of his military service.

4.  After taking any further development deemed appropriate, re-adjudicate the claims.  If any benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford an opportunity to respond before the case returns to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


